*319OPINION
EUBANK, Presiding Judge.
Petitioner, who was convicted following a jury trial in 1977 of assault with intent to commit murder, argued in the petition filed in the trial court that an error in the instructions to the jury on self-defense required a new trial. His argument is based on State v. Hunter, 142 Ariz. 88, 89, 688 P.2d 980, 981 (1984), and State v. Garcia, 152 Ariz. 245, 247, 731 P.2d 610, 612 (1987) (the rule announced in State v. Hunter, supra, is fully retroactive). In the Rule 32 (Arizona Rules of Criminal Procedure) proceedings, the state argued that the petitioner was precluded from raising the issue at that time, having had his conviction affirmed on direct appeal (State v. Slemmer, 1 CA-CR 3000, Oct. 19, 1978, Memo.Dec.), and that, in any event, there had been no significant change in the law applicable to the burden of proof placed on the state on the issue of self-defense when raised by a defendant. See Everett v. State, 88 Ariz. 293, 297, 356 P.2d 394, 397 (1960); State v. Garcia, 114 Ariz. 317, 320, 560 P.2d 1224, 1227 (1977). The state also noted that at the time of trial, defense counsel submitted instructions, including two that were refused “as covered,” which cited as supporting authority case law that clearly recognized the state’s burden of disproving self-defense once the defense is raised by the defendant.
Here petitioner argues that he is entitled to a new trial because of the error in instructing the jury on the burden of proof when self-defense was raised, relying upon State v. Hunter, supra. However, Hunter was based upon the erroneous instruction given to the jury as set forth in former RAJI 4.01. The instruction given in this case was not similar to that condemned in Hunter. During argument on the petition for post-conviction relief, the state reiterated its position that petitioner’s case did not deal with a situation like that in Hunter. As the state pointed out, Hunter simply did not apply to the instructions given in this case. Furthermore, the state argued, the law prior to Hunter was settled, i.e., when evidence of self-defense was presented, the state was required to disprove it by proof beyond a reasonable doubt. See State v. Garcia, 114 Ariz. 317, 320, 560 P.2d 1224, 1227 (1977).
Clearly, Hunter was not a change in the law, but simply a recognition that RAJI 4.01 was ar;. improper instruction given to the jury regarding the law in Arizona with respect to the burden of proof on the issue of self-defense. Hunter was a rejection of the instruction and a reaffirmation of the long-standing law in Arizona as previously enunciated in cases such as Everett v. State, 88 Ariz. 293, 356 P.2d 394 (1960); State v. Garcia, supra; State v. Denny, 119 Ariz. 131, 579 P.2d 1101 (1978). The instant case, unlike Hunter, does not present a situation in which a defendant or counsel justifiably relied to his detriment on an instruction formerly approved by the Arizona Supreme Court. As noted by the state in its exhibits attached to the petition for post-conviction relief, the instructions on self-defense were aggressively argued in the trial court as well as in post-trial motions. Given the state of the law existing at the time of trial, it is clear that had counsel at trial or on appeal determined that the instruction actually given was detrimental to the petitioner, the issue could easily have been raised and argued.
Further, a similar issue was raised in State v. Cannon, 157 Ariz. 107, 755 P.2d 412 (1988) and was rejected. In that case, the court noted that the instruction condemned in Hunter had not been given and that the jury was instructed that the prosecution had the burden of proving all of its case beyond a reasonable doubt. Cannon supports the conclusion that the trial court’s decision in this case was correct. In a very recent opinion, we reached the same conclusion. See State v. Webb, 164 Ariz. 348, 793 P.2d 105 (App.1990). The RAJI 4.01 instruction was not given the jury in this case.
Finally, even assuming that State v. Hunter, supra, applies to the instruction as the dissent contends, we hold on the basis of the whole record that the error was harmless beyond a reasonable doubt. Our Supreme Court in State v. Jensen, 153 *320Ariz. 171, 735 P.2d 781 (1978) held that a burden-shifting instruction on malice given the jury by the court constituted harmless error where the trial court repeatedly emphasized to the jury that the state had the burden of proving the charge against the defendant beyond a reasonable doubt. See Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967). The record here shows that the trial judge also instructed the jury three different times that the burden was on the state to prove the charge beyond a reasonable doubt.
This petitioner is not entitled to relief under Hunter and the trial court properly denied relief. Review granted, relief denied.
GERBER, J., concurs.